DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11 October 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing Objection.  The Drawing Objections have been withdrawn.  
Applicant’s amendments to the Claims have overcome every Claim Objection.  The Claim Objections have been withdrawn.  
Applicant’s amendments have overcome the previous 35 USC 112 rejections.  However, a new claim has provided new grounds for an additional 35 USC 112 rejection.
Applicant’s arguments, see pages 12-16 in the Arguments dated 11 October 2022 with respect to the rejection of claims 1-5 under 35 USC § 103 have been fully considered.  However, one of the previously identified references teaches the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 11 October 2022, the status of the claims is as follows: Claims 1 and 3 have been amended.  Claims 6-20 are new.
Claims 1-20 are pending.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a side wall extending from the ceiling and the slanted position to the bottom wall” (lines 22-23).  However, it is unclear how the side wall 44 extends from the slanted portion 41 to the bottom wall 43 (also noted on page 4 of the non-final Office action dated 12 July 2022).  Instead, fig. 1 shows the slanted portion 41 attached to bottom wall 43.  For the purpose of the examination, the limitation will be interpreted as ““a side wall extending from the ceiling 
Claims 7-9, 12, and 14 are rejected based on their dependency to claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20190126405-A1) in view of Yoshii et al. (US-20170106471-A1).
Regarding claim 6, Kim teaches a laser processing apparatus (“Laser Processing Apparatus,” title) comprising: 
a chuck table (not explicitly disclosed, Kim teaches using a stage 200, fig. 1) for holding a plate-shaped workpiece (target object 10, fig. 1; the shape shown for the target object 10 is construed as being “plate-shaped’ in how the shape is rectangular and flat; “a stage configured to support a target object thereon,” para 0005); 
a laser beam applying unit (laser generator 100, fig. 9) including a beam condenser (not explicitly disclosed; construed as being part of the laser generator 100, fig. 9) for applying a laser beam (beam shown in fig. 9) to a face side of the workpiece (top face of target object 10 shown in fig. 1) held on the chuck table to form laser-processed grooves in the workpiece by way of ablation (“the laser processing apparatus 1000 may be configured to irradiate a laser beam LASER onto a target object 10, and this process may be used to form a cutting line and a guide line in the target object 10,” para 0044; the disclosed lines are construed as the claimed “grooves”); and 
a debris discharging unit (suction unit 300 and suction structure 400, fig. 1) disposed in a space between the beam condenser and the workpiece on the chuck table (both the suction unit 300 and the suction structure 400 are between the laser generator 100 and the target object 10 in a vertical direction in fig. 1), for drawing (suction unit 300 draws the contamination material, fig. 1) and discharging (supply nozzle 500 discharges the contamination material, fig. 1) debris (“the contamination material and the splinters may be exhausted to the suction unit 300,” para 0083) produced at a processing spot (see annotation in fig. 9 below for the construed “processing spot”) on the workpiece (target object 10, fig. 9) by the laser beam applied to the face side of the workpiece (as shown in fig. 1), 
wherein the debris discharging unit includes a dust collecting unit (suction structure 400, fig. 1), and 
a suction source (suction unit 300, fig. 1) connected to the dust collecting unit, and 
the dust collecting unit includes a slanted portion (inclined surface SS, fig. 5) including a transmitting portion (processing hole LH, fig. 5) for allowing the laser beam to pass through the transmitting portion (as shown in fig. 9), wherein the slated portion extends between a first side (see annotated fig. 5 below for the construction of the first side of the inclined surface SS) and a second side (see annotated fig. 5 below for the construction of the second side of the inclined surface SS; similar to how the Applicant discloses the first side 45 and the second side 46 of the slanted portion 41 in fig. 2 of the Applicant’s drawings, the two sides are construed as being separate sides of the inclined surface SS, as shown in fig. 5 below),
a ceiling coupled (see annotated fig. 5 below for the construed ceiling; construed as the top of the suction hole SCH) to the second side (as shown in annotated fig. 5 below), 
a bottom wall (bottom surface LS, fig. 5) having an opening (bottom hole of LH, fig. 9), wherein the opening is configured and arranged for allowing the laser beam to pass through the bottom wall (as shown in fig. 9), wherein the opening is located at a position aligned with the transmitting portion (the laser beam is aligned with LH, fig. 9), and wherein the bottom wall being coupled to the first side (as shown in annotated fig. 5 below), and 
a side wall (see annotated fig. 5 below for the construed side wall; construed as the sides of the sides of the suction hole SCH) extending from the ceiling to the bottom wall (as shown in fig. 5), and 
wherein the debris discharging unit (suction unit 300 and suction structure 400, fig. 1) further includes: 
an assisting gas ejecting unit (supply nozzle 500, fig. 9) that is configured and arranged to eject a gas (first air AR1, fig. 9) from the ejection port (opening OP, fig. 9) toward the face side of the workpiece on the chuck table to blow away the debris produced at the processing spot (arrows shown for AR1, fig. 9) into the dust collecting unit (air for AR1 goes to suction structure 400, as shown in fig. 9; inferred as transiting also to the suction unit 300, fig. 1).

Kim, figs. 1, 5 (annotated), and 9

    PNG
    media_image1.png
    435
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    572
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    426
    509
    media_image3.png
    Greyscale


Kim does not explicitly disclose a chuck table and a beam condenser (although Kim teaches a stage 200 and a lens, para 0070, Kim does not explicitly disclose a chuck table or a condenser), and an ejection port that is in contact with the first side of the slanted portion.
However, in the same field of endeavor of laser processing apparatuses, Yoshii teaches a chuck table (chuck table 11, fig. 1) and a beam condenser (focusing means 42, fig. 3; “focusing means 42 (see FIG. 3) for focusing the laser beam oscillated from the laser oscillating unit 41,” para 0025; construed such that by focusing the beam, the focusing means causes the beam condense at the plate-shaped workpiece) and an ejection port (air discharge port 66, fig. 4) that is in contact with the first side of the slanted portion (construed as the bottom part of slant in the side wall 33 that is in contact with the air discharge port 66, fig. 4).
Yoshii, figs. 1 and 3-4

    PNG
    media_image4.png
    501
    472
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    614
    473
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    607
    661
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, a chuck table, a focusing means, and an air discharge port, in view of the teachings of Yoshii, by using a chuck table, as taught by Yoshii, in lieu of a stage, as taught by Kim; by using a focusing means, as taught by Yoshii, to focus the laser beam, as taught Kim; by using an air supply passage 71, as taught by Yoshii, in lieu of injecting air from the supply nozzle 500, as taught by Kim, in order to use a vacuum source that applied suction and that held a plate-shaped workpiece; to use a focusing means that focused the laser beam to the plate shaped-workpiece (Yoshii, paras 0021 and 0032), both of which are known techniques in the art for improving the quality of dicing processes applied to workpieces; and to use an air discharge port 66 in a direction perpendicular to the optical path of the beam, such that an air flow is produced along the upper surface of the plate-shaped workpiece so that debris is captured and sucked into a section port as riding the air flow for the benefit of removing debris from the plate-shaped workpiece (Kim teaches dicing processes, para 0003 and Yoshii teaches that the plate-shaped workpiece may be a semiconductor wafer, para 0019; paras 0035-0037 teach an air flow perpendicular to the laser beam).
Regarding claim 7, Kim teaches the invention as described above but does not explicitly disclose wherein the slanted portion is inclined with respect to the bottom wall at an angle ranging from 20 to 40 degrees (these exact angles are not explicitly disclosed by Kim).
	However, Kim teaches wherein the slanted portion is inclined with respect to the bottom wall at an angle (“The bottom surface LS may include an inclined surface SS that is inclined at a first angle ѲS relative to a top surface of the stage 200,” para 0063) ranging from 20 to 40 degrees (“the first angle ѲS may be in a range from about 15° to 60°,” para 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to modify the first angle, as taught by Kim, such that it was limited to a smaller range, as claimed by the Applicant, because Kim teaches adjusting the angle of the supply nozzle that supplies gas to the processing area, and if the angle adjusting unit were mechanically limited to a range of 20 to 40 degrees for the adjusted angle, then it would follow that this limited range for the second angle would also apply to the first angle as well (Kim teaches adjusting the second angle, paras 0076-0078 and that the second equal should be equal to the first angle, para 0075) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, Kim teaches wherein the assisting gas ejecting unit (supply nozzle 500, fig. 9) is oriented with respect to the slanted portion at an angle that is 10 degrees ± an angle perpendicular to the slanted portion (inclined surface SS, fig. 5; “the supply nozzle 500 may be provided to be inclined at a second angle,” para 0075; “wherein the first angle is equal to the second angle,” claim 6 and para 0075; “wherein the first angle is from about 15° to 60°,” claim 7; construed such that angle of the inclined surface SS and the angle of nozzle 500 can both be 45°; in such a construction, SS would be perpendicular to the angle of the nozzle 500, based on the geometry of the design shown in figs. 5 and 9).
Regarding claim 9, Kim teaches wherein the dust collecting unit (suction unit 300 and suction structure 400, fig. 1) has a reduced- diameter section (inflow groove FH-1, fig. 5) that is progressively smaller in diameter from the suction source toward the processing spot (as shown in fig. 5; based on fig. 1, the suction unit 300 is construed as being to the right of fig. 5; Kim also teaches an embodiment where the suction hole SCH becomes broader the closer SCH gets to the suction unit 300 in fig. 8).
Regarding claim 12, Kim teaches wherein the ejection port (opening OP, fig. 5) is in contact with both the slanted portion (surface SS, fig. 5) and the bottom wall (bottom surface LS, fig. 5).
Regarding claim 14, Kim teaches wherein the bottom wall (bottom surface LS, fig. 3) is spaced from the chuck table (stage 200, fig. 2) by the same distance that the first side (lower side of inclined surface SS, fig. 3) is spaced from the chuck table (similar to the Applicant’s configuration shown in the drawings, the line segment where the slanted surface SS meets the lower surface LS at the very bottom of the suction structure 400 in fig. 5, this distance will be the same to the stage 200 as for the bottom surface LS to the stage 200).

Claims 1-5, 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20190126405-A1) in view of Yoshii et al. (US-20170106471-A1) and Herselman et al. (EP-1985403-A1)
Regarding claim 1, Kim teaches a laser processing apparatus (“Laser Processing Apparatus,” title) comprising: 
a chuck table (not explicitly disclosed, Kim teaches using a stage 200, fig. 1) for holding a plate-shaped workpiece (target object 10, fig. 1; the shape shown for the target object 10 is construed as being “plate-shaped’ in how the shape is rectangular and flat; “a stage configured to support a target object thereon,” para 0005); 
a laser beam applying unit (laser generator 100, fig. 9) including a beam condenser (not explicitly disclosed; construed as being part of the laser generator 100, fig. 9) for applying a laser beam (beam shown in fig. 9) to a face side of the workpiece (top face of target object 10 shown in fig. 1) held on the chuck table to form laser-processed grooves in the workpiece by way of ablation (“the laser processing apparatus 1000 may be configured to irradiate a laser beam LASER onto a target object 10, and this process may be used to form a cutting line and a guide line in the target object 10,” para 0044; the disclosed lines are construed as the claimed “grooves”); and 
a debris discharging unit (suction unit 300 and suction structure 400, fig. 1) disposed in a space between the beam condenser and the workpiece on the chuck table (both the suction unit 300 and the suction structure 400 are between the laser generator 100 and the target object 10 in a vertical direction in fig. 1), for drawing (suction unit 300 draws the contamination material, fig. 1) and discharging (supply nozzle 500 discharges the contamination material, fig. 1) debris (“the contamination material and the splinters may be exhausted to the suction unit 300,” para 0083) produced at a processing spot (see annotation in fig. 9 above for the construed “processing spot”) on the workpiece (target object 10, fig. 9) by the laser beam applied to the face side of the workpiece (as shown in fig. 1), 
wherein the debris discharging unit includes a dust collecting unit (suction structure 400, fig. 1), and 
a suction source (suction unit 300, fig. 1) connected to the dust collecting unit, and 
the dust collecting unit includes a slanted portion (inclined surface SS, fig. 5) including a transmitting portion (processing hole LH, fig. 5) for allowing the laser beam to pass through the transmitting portion (as shown in fig. 9) wherein the slanted portion extends between a first side (construed as the bottom side of the inclined surface SS that connects with the bottom surface LS; please see annotated fig. 5 above) and a second side (construed as the top side of the inclined surface SS; please see annotated fig. 5 above), and further wherein the first side of the slanted portion is closer to the chuck table than the second side (when placed over a stage 200, as shown in fig. 1, the construed “first side” is closer to the stage 200 than the construed “second side”),
a ceiling coupled (see annotated fig. 5 above for the construed ceiling; construed as the top of the suction hole SCH) to the second side (as shown in annotated fig. 5 above), 
a bottom wall (bottom surface LS, fig. 5) having an opening (bottom hole of LH, fig. 9), wherein the opening is configured and arranged for allowing the laser beam to pass through the bottom wall (as shown in fig. 9), wherein the opening is located at a position aligned with the transmitting portion (the laser beam is aligned with LH, fig. 9), and wherein the bottom wall being coupled to the first side (as shown in annotated fig. 5 above), and 
a side wall (see annotated fig. 5 above for the construed side wall; construed as the sides of the sides of the suction hole SCH) extending between the ceiling and the bottom wall (as shown in fig. 5).
Kim does not explicitly disclose a chuck table and a beam condenser (although Kim teaches a stage 200 and a lens, para 0070, Kim does not explicitly disclose a chuck table or a condenser); and still further wherein the transmitting portion includes an aperture in the slanted portion that is completely located between the first side and the second side.
However, in the same field of endeavor of laser processing apparatuses, Yoshii teaches a chuck table (chuck table 11, fig. 1) and a beam condenser (focusing means 42, fig. 3; “focusing means 42 (see FIG. 3) for focusing the laser beam oscillated from the laser oscillating unit 41,” para 0025; construed such that by focusing the beam, the focusing means causes the beam condense at the plate-shaped workpiece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, a chuck table and a focusing means, in view of the teachings of Yoshii, by using a chuck table, as taught by Yoshii, in lieu of a stage, as taught by Kim, and by using a focusing means, as taught by Yoshii, to focus the laser beam, as taught Kim, in order to use a vacuum source that applied suction and that held a plate-shaped workpiece and to use a focusing means that focused the laser beam to the plate shaped-workpiece (Yoshii, paras 0021 and 0032), both of which are known techniques in the art for improving the quality of dicing processes applied to workpieces (Kim teaches dicing processes, para 0003 and Yoshii teaches that the plate-shaped workpiece may be a semiconductor wafer, para 0019).
Kim/Yoshii do not explicitly disclose still further wherein the transmitting portion includes an aperture in the slanted portion that is completely located between the first side and the second side.
However, in the same field of endeavor of laser processing apparatuses, Herselman teaches still further wherein the transmitting portion (housing 30, fig.) includes an aperture (window 24, fig.) in the slanted portion (first section 22.1, fig.) that is completely located between the first side (construed as the side of the section 22.1 below the window 24; please also see the annotated fig. below) and the second side (construed as the side of the section 22.1 on top of the window 24; please also see the annotated fig. below).

Herselman, fig. 

    PNG
    media_image7.png
    575
    652
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, a tilted section 22.1 and a beam angle 36 incident to the surface normal of a workpiece for a beam 34, in view of the teachings of Herselman, by rotating the laser 100 and the processing laser hole LH, as taught by Kim, by an angle 36, as taught by Herselman, because when the beam is vertical, it has a bell-shaped peak concentration that is normal to the substrate, and the cone of particles with its associated plume of vapour and gas potentially obscure the passage of the incoming laser beam, rendering the laser optics of the protective window prone to damage, but when the laser beam 34 is directed at an incidence angle 36, which is advantageously about 30 degrees to the normal of the substrate, the laser beam passes through a much less dense area of the plume, enhancing efficiency of transmission of the energy onto the substrate (Herselman, para 0027, pages 3-4). 
	Regarding claim 2, Kim teaches the invention as described above but does not explicitly disclose wherein the slanted portion is inclined with respect to the bottom wall at an angle ranging from 20 to 40 degrees (these exact angles are not explicitly disclosed by Kim).
	However, Kim teaches wherein the slanted portion is inclined with respect to the bottom wall at an angle (“The bottom surface LS may include an inclined surface SS that is inclined at a first angle ѲS relative to a top surface of the stage 200,” para 0063) ranging from 20 to 40 degrees (“the first angle ѲS may be in a range from about 15° to 60°,” para 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to modify the first angle, as taught by Kim, such that it was limited to a smaller range, as claimed by the Applicant, because Kim teaches adjusting the angle of the supply nozzle that supplies gas to the processing area, and if the angle adjusting unit were mechanically limited to a range of 20 to 40 degrees for the adjusted angle, then it would follow that this limited range for the second angle would also apply to the first angle as well (Kim teaches adjusting the second angle, paras 0076-0078 and that the second equal should be equal to the first angle, para 0075) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
	Regarding claim 3, Kim teaches wherein the debris discharging unit (suction unit 300 and suction structure 400, fig. 1) has an ejection port (opening OP, fig. 9) adjacent to the opening (bottom of LH, fig. 5), and further includes an assisting gas ejecting unit (supply nozzle 500, fig. 9) for ejecting a gas (first gas AR1, fig. 9) from the ejection port toward the face side of the workpiece on the chuck table to blow away the debris produced at the processing spot (arrows shown for AR1, fig. 9) into the dust collecting unit (air for AR1 goes to suction structure 400, as shown in fig. 9; inferred as transiting also to the suction unit 300, fig. 1).
	Regarding claim 4, Kim teaches wherein the assisting gas ejecting unit (supply nozzle 500, fig. 9) is oriented with respect to the slanted portion at an angle that is 10 degrees ± an angle perpendicular to the slanted portion (inclined surface SS, fig. 5; “wherein the first angle is equal to the second angle,” claim 6; wherein the first angle is from about 15° to 60°,” claim 7; “the supply nozzle 500 may be provided to be inclined at a second angle,” para 0075; construed such that angle of the inclined surface SS and the angle of nozzle 500 can both be 45°; in such a construction, SS would be perpendicular to the angle of the nozzle 500, based on the geometry of the design shown in figs. 5 and 9).
Regarding claim 5, Kim teaches wherein the dust collecting unit (suction unit 300 and suction structure 400, fig. 1) has a reduced- diameter section (inflow groove FH-1, fig. 5) that is progressively smaller in diameter from the suction source toward the processing spot (as shown in fig. 5; based on fig. 1, the suction unit 300 is construed as being to the right of fig. 5; Kim also teaches an embodiment where the suction hole SCH becomes broader the closer SCH gets to the suction unit 300 in fig. 8).
Regarding claim 10, Kim teaches the invention as described above but does not explicitly disclose wherein the ejection port is in contact with the first side of the slanted portion.
However, in the same field of endeavor of laser processing apparatuses, Yoshii teaches wherein the ejection port (air discharge port 66, fig. 4) is in contact with the first side of the slanted portion (construed as the bottom part of slant in the side wall 33 that is in contact with the air discharge port 66, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, an air discharge port, in view of the teachings of Yoshii, by using an air supply passage 71, as taught by Yoshii, in lieu of injecting air from the supply nozzle 500 to the opening OP, as taught by Kim, in order to use an air discharge port 66 in a direction perpendicular to the optical path of the beam, such that an air flow is produced along the upper surface of the plate-shaped workpiece so that debris is captured and sucked into a section port as riding the air flow for the benefit of removing debris from the plate-shaped workpiece (paras 0035-0037 teach an air flow perpendicular to the laser beam).
Regarding claim 11, Kim teaches wherein the ejection port (opening OP, fig. 5) is in contact with both the slanted portion (surface SS, fig. 5) and the bottom wall (bottom surface LS, fig. 5).
Regarding claim 13, Kim teaches wherein the bottom wall (bottom surface LS, fig. 3) is spaced from the chuck table (stage 200, fig. 2) by the same distance that the first side (lower side of inclined surface SS, fig. 3) is spaced from the chuck table (similar to the Applicant’s configuration shown in the drawings, the line segment where the slanted surface SS meets the lower surface LS at the very bottom of the suction structure 400 in fig. 5, this distance will be the same to the stage 200 as for the bottom surface LS to the stage 200).
Regarding claim 15, Kim teaches a laser processing apparatus (“Laser Processing Apparatus,” title) comprising: 
a chuck table (not explicitly disclosed, Kim teaches using a stage 200, fig. 1) for holding a plate-shaped workpiece (target object 10, fig. 1; the shape shown for the target object 10 is construed as being “plate-shaped’ in how the shape is rectangular and flat; “a stage configured to support a target object thereon,” para 0005); 
a laser beam applying unit (laser generator 100, fig. 9) including a beam condenser (not explicitly disclosed; construed as being part of the laser generator 100, fig. 9) for applying a laser beam (beam shown in fig. 9) to a face side of the workpiece (top face of target object 10 shown in fig. 1) held on the chuck table to form laser-processed grooves in the workpiece by way of ablation (“the laser processing apparatus 1000 may be configured to irradiate a laser beam LASER onto a target object 10, and this process may be used to form a cutting line and a guide line in the target object 10,” para 0044; the disclosed lines are construed as the claimed “grooves”); and 
a debris discharging unit (suction unit 300 and suction structure 400, fig. 1) disposed in a space between the beam condenser and the workpiece on the chuck table (both the suction unit 300 and the suction structure 400 are between the laser generator 100 and the target object 10 in a vertical direction in fig. 1), for drawing (suction unit 300 draws the contamination material, fig. 1) and discharging (supply nozzle 500 discharges the contamination material, fig. 1) debris (“the contamination material and the splinters may be exhausted to the suction unit 300,” para 0083) produced at a processing spot (see annotation in fig. 9 above for the construed “processing spot”) on the workpiece (target object 10, fig. 9) by the laser beam applied to the face side of the workpiece (as shown in fig. 1), 
wherein the debris discharging unit includes a dust collecting unit (suction structure 400, fig. 1) that includes a first suction port (the entrance of the suction hole SCH that is to the right of the laser beam, fig. 4) on one end and a second suction port (the very right end of the suction hole SCH, fig. 4) on another end, and 
a suction source (suction unit 300, fig. 1) connected to the second suction port of the dust collecting unit (connected using the suction pipe SP, fig. 1), and 
the dust collecting unit includes a slanted portion (inclined surface SS, fig. 5) including a transmitting portion (processing hole LH, fig. 5) for allowing the laser beam to pass through the transmitting portion (as shown in fig. 9), wherein the slated portion extends between a first side (see annotated fig. 5 above for the construction of the first side of the inclined surface SS) and a second side (see annotated fig. 5 above for the construction of the second side of the inclined surface SS; similar to how the Applicant discloses the first side 45 and the second side 46 of the slanted portion 41 in fig. 2 of the Applicant’s drawings, the two sides are construed as being separate sides of the inclined surface SS, as shown in fig. 5 above), and further wherein the first side of the slanted portion is closer to the chuck table than the second side (when placed over a stage 200, as shown in fig. 1, the construed “first side” is closer to the stage 200 than the construed “second side”),
a ceiling coupled (see annotated fig. 5 above for the construed ceiling; construed as the top of the suction hole SCH) to the second side (as shown in annotated fig. 5 above), 
a bottom wall (bottom surface LS, fig. 5) having an opening (bottom hole of LH, fig. 9), wherein the opening is configured and arranged for allowing the laser beam to pass through the bottom wall (as shown in fig. 9), wherein the opening is located at a position aligned with the transmitting portion (the laser beam is aligned with LH, fig. 9), and wherein the bottom wall being coupled to the first side (as shown in annotated fig. 5 above), and 
a side wall (see annotated fig. 5 above for the construed side wall; construed as the sides of the sides of the suction hole SCH) extending between the ceiling and the bottom wall (as shown in fig. 5).
Kim does not explicitly disclose a chuck table and a beam condenser (although Kim teaches a stage 200 and a lens, para 0070, Kim does not explicitly disclose a chuck table or a condenser), and still further wherein the second side of the slanted portion is positioned closer to the second suction port than the first side of the slanted portion.
However, in the same field of endeavor of laser processing apparatuses, Yoshii teaches a chuck table (chuck table 11, fig. 1) and a beam condenser (focusing means 42, fig. 3; “focusing means 42 (see FIG. 3) for focusing the laser beam oscillated from the laser oscillating unit 41,” para 0025; construed such that by focusing the beam, the focusing means causes the beam condense at the plate-shaped workpiece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, a chuck table and a focusing means, in view of the teachings of Yoshii, by using a chuck table, as taught by Yoshii, in lieu of a stage, as taught by Kim, and by using a focusing means, as taught by Yoshii, to focus the laser beam, as taught Kim, in order to use a vacuum source that applied suction and that held a plate-shaped workpiece and to use a focusing means that focused the laser beam to the plate shaped-workpiece (Yoshii, paras 0021 and 0032), both of which are known techniques in the art for improving the quality of dicing processes applied to workpieces (Kim teaches dicing processes, para 0003 and Yoshii teaches that the plate-shaped workpiece may be a semiconductor wafer, para 0019).
Kim/Yoshii do not explicitly disclose still further wherein the second side of the slanted portion is positioned closer to the second suction port than the first side of the slanted portion.
However, in the same field of endeavor of laser processing apparatuses, Herselman teaches still further wherein the second side of the slanted portion (construed as the side of the section 22.1 on top of the window 24; please also see the annotated fig. above) is positioned closer to the second suction port (extraction opening 19, fig.) than the first side of the slanted portion (construed as the side of the section 22.1 below the window 24; please also see the annotated fig. above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, a tilted section 22.1 and a beam angle 36 incident to the surface normal of a workpiece for a beam 34, in view of the teachings of Herselman, by rotating the laser 100 and the processing laser hole LH, as taught by Kim, by an angle 36, as taught by Herselman, because when the beam is vertical, it has a bell-shaped peak concentration that is normal to the substrate, and the cone of particles with its associated plume of vapour and gas potentially obscure the passage of the incoming laser beam, rendering the laser optics of the protective window prone to damage, but when the laser beam 34 is directed at an incidence angle 36, which is advantageously about 30 degrees to the normal of the substrate, the laser beam passes through a much less dense area of the plume, enhancing efficiency of transmission of the energy onto the substrate (Herselman, para 0027, pages 3-4). 
Regarding claim 16, Kim teaches the invention as described above but does not explicitly disclose wherein the slanted portion is inclined with respect to the bottom wall at an angle ranging from 20 to 40 degrees (these exact angles are not explicitly disclosed by Kim).
	However, Kim teaches wherein the slanted portion is inclined with respect to the bottom wall at an angle (“The bottom surface LS may include an inclined surface SS that is inclined at a first angle ѲS relative to a top surface of the stage 200,” para 0063) ranging from 20 to 40 degrees (“the first angle ѲS may be in a range from about 15° to 60°,” para 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to modify the first angle, as taught by Kim, such that it was limited to a smaller range, as claimed by the Applicant, because Kim teaches adjusting the angle of the supply nozzle that supplies gas to the processing area, and if the angle adjusting unit were mechanically limited to a range of 20 to 40 degrees for the adjusted angle, then it would follow that this limited range for the second angle would also apply to the first angle as well (Kim teaches adjusting the second angle, paras 0076-0078 and that the second equal should be equal to the first angle, para 0075) and since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
	Regarding claim 17, Kim teaches wherein the debris discharging unit (suction unit 300 and suction structure 400, fig. 1) has an ejection port (opening OP, fig. 9) adjacent to the opening (bottom of LH, fig. 5), and further includes an assisting gas ejecting unit (supply nozzle 500, fig. 9) for ejecting a gas (first gas AR1, fig. 9) from the ejection port toward the face side of the workpiece on the chuck table to blow away the debris produced at the processing spot (arrows shown for AR1, fig. 9) into the dust collecting unit (air for AR1 goes to suction structure 400, as shown in fig. 9; inferred as transiting also to the suction unit 300, fig. 1).
	Regarding claim 18, Kim teaches wherein the assisting gas ejecting unit (supply nozzle 500, fig. 9) is oriented with respect to the slanted portion at an angle that is 10 degrees ± an angle perpendicular to the slanted portion (inclined surface SS, fig. 5; “wherein the first angle is equal to the second angle,” claim 6; wherein the first angle is from about 15° to 60°,” claim 7; “the supply nozzle 500 may be provided to be inclined at a second angle,” para 0075; construed such that angle of the inclined surface SS and the angle of nozzle 500 can both be 45°; in such a construction, SS would be perpendicular to the angle of the nozzle 500, based on the geometry of the design shown in figs. 5 and 9).
Regarding claim 19, Kim teaches wherein the dust collecting unit (suction unit 300 and suction structure 400, fig. 1) has a reduced- diameter section (inflow groove FH-1, fig. 5) that is progressively smaller in diameter from the suction source toward the processing spot (as shown in fig. 5; based on fig. 1, the suction unit 300 is construed as being to the right of fig. 5; Kim also teaches an embodiment where the suction hole SCH becomes broader the closer SCH gets to the suction unit 300 in fig. 8).
Regarding claim 20, Kim teaches the invention as described above but does not explicitly disclose wherein the ejection port is in contact with the first side of the slanted portion.
However, in the same field of endeavor of laser processing apparatuses, Yoshii teaches wherein the ejection port (air discharge port 66, fig. 4) is in contact with the first side of the slanted portion (construed as the bottom part of slant in the side wall 33 that is in contact with the air discharge port 66, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Kim to include, an air discharge port, in view of the teachings of Yoshii, by using an air supply passage 71, as taught by Yoshii, in lieu of injecting air from the supply nozzle 500 to the opening OP, as taught by Kim, in order to use an air discharge port 66 in a direction perpendicular to the optical path of the beam, such that an air flow is produced along the upper surface of the plate-shaped workpiece so that debris is captured and sucked into a section port as riding the air flow for the benefit of removing debris from the plate-shaped workpiece (paras 0035-0037 teach an air flow perpendicular to the laser beam).
	Response to Argument
Applicant's Remarks filed 11 October 2022 have been fully considered but they are not persuasive. 
On page 15, the Applicant submits that “the cited references fail to disclose or suggest a laser processing apparatus that includes, inter alia, ‘an ejection port that is in contact with the first side of the slanted portion, and an assisting gas ejecting unit that is configured and arranged to eject a gas from the ejection port toward the face side of the workpiece on the chuck table to blow away the debris produced at the processing spot into the dust collecting unit’" (emphasis added by Applicant).  However, respectfully submit that the modifying reference used in the past Office action (Yoshii et al. (US-20170106471-A1) teaches this configuration in fig. 4, and Yoshii also provides a motivation for why it would be obvious to one of ordinary skill in the art to modify the primary reference to us an air supply passage 71 for air flow perpendicular to the laser beam (para 0037 of Yoshii).  As a result, the rejection to claim 6 is respectfully sustained by the examiner.
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the arguments do not apply to the new rejections of Kim and Yoshii combined with Herselman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        28 November 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761